t c memo united_states tax_court julie leigh domeny petitioner v commissioner of internal revenue respondent docket no filed date brett l gibbs and barbara n morrison for petitioner matthew a williams for respondent memorandum opinion gerber judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy- 1this case was originally docketed as small_tax_case in accord with petitioner’s designation at trial petitioner moved without objection from respondent that this case be removed from the small_tax_case category the court granted petitioner’s motion and the docket number has been changed accordingly related penalty under sec_6662 the parties have resolved all issues other than whether dollar_figure petitioner received from her employer was excludable from gross_income under sec_104 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in california at the time her petition was filed after completing high school petitioner obtained a degree in visual merchandising cost and design she worked in theater and visual merchandising for approximately years in the san francisco area following those positions petitioner became involved in professional fundraising for nonprofit_organizations after approximately 2½ years as a professional fundraiser petitioner was employed by the pacific autism center for education pace in during before her employment with pace petitioner was diagnosed with multiple sclerosis ms at the onset of her m sec_2petitioner conceded that she failed to report a dollar_figure state_income_tax refund and dollar_figure of interest_income petitioner also conceded that she failed to report dollar_figure of wage compensation_for respondent conceded that petitioner acted in good_faith and with reasonable_cause and that she is not liable for any penalty under sec_6662 she experienced numbness from the waist down the numbness receded to her feet leaving them numb she also experienced fatigue lightheadedness vertigo and sometimes a burning sensation behind her eyes petitioner found the prescribed treatment which did not ameliorate the symptoms of her condition more profoundly troublesome than her symptoms so she chose to manage her symptoms without medication she left her position as a professional fundraiser before being hired by pace because she was seeking a job situation were she would not have to spend as much time on her feet petitioner’s duties with pace included community development fund raising and writing grants petitioner enjoyed her work with pace and she was motivated by the children and parents who were involved with pace’s autism program the fact that petitioner was ill with ms motivated her involvement with the cause of autism and the underlying fundraising activities after a while pace appointed a new executive director who was to be petitioner’s supervisor the new executive director did not want petitioner to socialize or be involved with parents of autistic children although she was required to somehow approach them for fundraising purposes petitioner had a strained relationship with her supervisor who restricted her duties by these concerns and conditions in petitioner’s workplace caused her ms symptoms to flare up in date it came to petitioner’s attention that the director was embezzling funds from pace’s students’ personal accounts petitioner went to pace’s board members with this information and she was told that they would take care of the situation petitioner felt tension concerning her supervisor’s alleged embezzlement in particular she was upset that pace sent her out to raise funds from parents knowing that funds were being embezzled by her supervisor petitioner advised her superiors on several occasions of her unhealthful work environment including her stress from the embezzlement and pace’s failure to take any_action the series of events involving the embezzlement and resulting severance of the residential director caused petitioner much distress and during that time her ms symptoms intensified petitioner’s symptoms continued to worsen and on date she left work on the next day she visited her primary care physician dr chris e chung at that time dr chung determined that petitioner was too ill because of her ms symptoms to return to work and that she should not return to work until after date petitioner’s date symptoms from ms included vertigo shooting pain in both legs difficulty walking due to numbness in both feet a burning sensation behind her eyes and extreme fatigue on or about date petitioner notified pace by facsimile of dr chung’s diagnosis and of the doctor’s instructions that she not return to work until after date after sending the facsimile on date petitioner received a telephone call from pace’s executive director who notified her that her employment would be terminated effective date after that telephone conversation petitioner’s physical ms symptoms were spiking including shooting pain up her legs fatigue burning eyes spinning head vertigo and lightheadedness during the taxable_year petitioner was employed by pace from january through march because of these circumstances petitioner contacted a lawyer to seek redress from pace she explained the circumstances of her employment illness and dismissal to the lawyer who agreed that she had a cause of action and petitioner retained the lawyer to pursue pace petitioner’s lawyer negotiated with pace lawyers and a settlement was reached the settlement agreement was entitled severance agreement and release of claims the agreement in the agreement petitioner released the following list of numerous possible causes of action or rights a any and all rights and claims relating to or in any manner arising from the petitioner’s employment or the termination of her employment b any and all rights and claims arising under the california fair employment and housing act c any and all claims arising under the civil rights act of d e f g h any and all rights and claims arising under the americans with disabilities act any and all rights and claims arising sic the age discrimination in employment act of any and all rights and claims arising under the family_and_medical_leave act or the california family rights act any and all claims for violation of the fair labor standards act the california labor code or the california wage orders and any and all claims for breach of contract breach of the covenant of good_faith and fair dealing invasion of privacy infliction of emotional distress defamation and misrepresentation under the agreement dollar_figure was the total amount pace agreed to pay of the dollar_figure dollar_figure was compensation due to petitioner which pace agreed to send directly to petitioner’s attorney petitioner reported the dollar_figure on her federal_income_tax return as wage compensation another dollar_figure was sent directly to petitioner’s attorney and petitioner was not issued a form 1099-misc miscellaneous income or form_w-2 wage and tax statement by pace for that amount pace paid the remaining dollar_figure to petitioner without withholding deductions and issued a form 1099-misc reflecting that the amount was nonemployee compensation petitioner did not attend the negotiations between her lawyer and pace’s lawyer at the time petitioner received her dollar_figure settlement it was her understanding that it was to compensate her for physical injuries that occurred in a hostile work environment which pace allowed to exist over an extended time petitioner’s intense ms symptoms which occurred during her pace employment prevented her from working until sometime in discussion the sole question to be considered is whether the dollar_figure settlement amount petitioner received is excludable from her gross_income under sec_104 more specifically the parties disagree about whether petitioner received the settlement for her physical condition sec_104 provides in pertinent part sec_104 gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress to prevail petitioner must show3 that her claim against pace was based on tort or tort type rights and that the damages were received on account of physical4 injuries or sickness 515_us_323 see also 543_us_426 the agreement pursuant to which the dollar_figure was paid contains a list of numerous possible causes of action or rights that petitioner was releasing in exchange for the payment in all respects the settlement agreement is ambiguou sec_5 regarding any specific reason for the payment respondent relies on that ambiguity as showing that pace had no specific intent when making the settlement payment when a settlement agreement lacks express language stating the specific purpose of the settlement payment the most important factor for courts to consider is the intent of the payor see 917_f2d_1033 7th cir affg tcmemo_1989_149 accordingly we must 3petitioner acknowledges on brief that she bears the burden of going forward with evidence and the ultimate burden_of_proof no question concerning the shifting of the burden under sec_7491 was raised by either party 4the requirement that to be excludable the compensation must be for physical injuries or physical sickness was added to sec_104 by the small_business job protection act of publaw_104_188 sec 110_stat_1838 5during trial respondent conceded that petitioner is in no way limited from showing the specific intent for the payment because of the ambiguity of the settlement agreement decide the reason or intent for the payment this is a purely factual inquiry there can be no doubt that petitioner’s claim against pace was based on tort or tort type rights the parties do not dwell on this requirement the focus of the parties’ arguments is on the second requirement of the schleier test that the damages be received on account of physical injury or sickness it has been held that the second test can only be satisfied if there is ‘a direct causal link’ between the damages and the personal injuries sustained 340_f3d_1074 9th cir quoting 223_f3d_1261 11th cir revg 111_tc_305 affg in part and revg in part tcmemo_2002_5 revd on other grounds sub nom commissioner v banks supra when damages are paid in connection with a settlement agreement we first look to the underlying agreement to determine whether it expressly states that the damages compensate for personal physical injuries or physical sickness under sec_104 see 180_f3d_859 7th cir if the agreement is ambiguous or lacks express language specifying the purpose of the compensation courts then proceed to examine the intent of the payor id pincite kurowski v commissioner supra pincite 349_f2d_610 10th cir affg tcmemo_1964_33 the payor’s intent can be based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation see eg allum v commissioner tcmemo_2005_177 affd 231_fedappx_550 9th cir petitioner’s exposure to a hostile and stressful work environment exacerbated her ms symptoms to a point where she was unable to work this fact was confirmed by her doctor who prescribed weeks off petitioner notified her employer of her condition and faxed to her employer her doctor’s diagnosis together with his instructions that she take time off from work because of illness a short time later the executive director advised petitioner by telephone that her employment would be terminated effective date petitioner obtained the services of an attorney and explained in greater detail the circumstances of her employment illness and termination from employment the attorney met with petitioner’s employer’s attorney and worked out a settlement of petitioner’s claim against her employer the agreement contained a blanket release from any and all 6petitioner’s failure to bring suit or make formal allegations against pace is not necessarily detrimental to her efforts to establish the existence of an underlying tort- type cause of action 180_f3d_859 7th cir claims that petitioner might have had but had no specific or express statement of the payor’s intent an inference can be drawn however from the terms of the settlement agreement the manner in which pace agreed to pay out the settlement compensation reveals some recognition of petitioner’s claim and condition the dollar_figure settlement was segregated into three separate and distinct payments one amount dollar_figure was reflected as employee compensation due to petitioner which pace agreed to pay directly to petitioner’s attorney petitioner reported that dollar_figure on her federal_income_tax return as wage compensation another dollar_figure was sent directly to petitioner’s attorney and no form 1099-misc or form_w-2 was issued to petitioner by pace for that amount the remaining dollar_figure was paid_by pace to petitioner and the payment was not reduced by withholding pace issued a form 1099-misc reflecting that the dollar_figure was nonemployee compensation the differing tax and reporting treatments used for the three payments show that pace was aware that at least part of petitioner’s recovery may not have been subject_to tax ie was due to physical illness coupled with that inference is the fact that petitioner advised pace of her illness before her employment was terminated and the likelihood that her attorney represented petitioner’s circumstances to pace in the course of the settlement negotiations petitioner made no other claim we find that pace intended to compensate petitioner for her acute physical illness caused by her hostile and stressful work environment in summary petitioner has shown that her work environment exacerbated her existing physical illness petitioner’s condition and her ms flareup caused by her working conditions was intense and long lasting petitioner was physically unable to work until sometime in more than year following her termination she has shown that the only reason for the dollar_figure payment was to compensate her for her physical injuries to reflect the foregoing and to account for concessions of the parties decision will be entered under rule 7it is of no consequence that petitioner had the ms condition before the flareup caused by her hostile work environment
